Order filed August 2, 2021.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________
                              NO. 14-21-00157-CV
                                 ____________
        THE STATE OF TEXAS BY AND THROUGH THE TEXAS
              TRANSPORTATION COMMISSION, Appellant
                                      V.
  AHMAD SULEIMAN, INDIVIDUALLY AND COLUMBIA STOP, LLC,
                          Appellees


                  On Appeal from the 239th District Court
                         Brazoria County, Texas
                    Trial Court Cause No. 107226-CV


                                 ____________
                              NO. 14-21-00238-CV
                                 ____________
       IN RE STATE OF TEXAS BY AND THROUGH THE TEXAS
              TRANSPORTATION COMMISSION, Relator
                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              239th District Court
                            Brazoria County, Texas
                       Trial Court Cause No. 107226-CV



                                    ORDER
      On March 23, 2021, the State of Texas by and through the Texas
Transportation Commission (“the State”) filed a notice of appeal from the trial
court’s order signed March 4, 2021, denying the State’s motion to dismiss for want
of jurisdiction. The State’s appeal was assigned to this Court under our appellate
number 14-21-00157-CV.

      On May 6, 2021, the State filed a petition for writ of mandamus “[o]ut of an
abundance of caution, and strictly in the alternative,” complaining of the trial
court’s order signed February 8, 2021, denying the State’s motion to abate in the
same trial court cause number at issue in the State’s interlocutory appeal. The
original proceeding has been assigned our case number 14-21-00238-CV.

      Today, the Court, on its own motion, ORDERS CONSOLIDATION of the
appeal and the original proceeding, Nos. 14-21-00157-CV and 14-21-00238-CV.

      We further ORDER Ahmed Sulieman, Individually and Columbia Stop,
LLC’s motion to abate mandamus proceedings DENIED. The petition for a writ
of mandamus remains pending.
                                        2
                                      PER CURIAM




Panel consists of Justices Wise, Jewell, and Spain. (Justice Spain dissents and
would dismiss for lack of a proper original-proceeding record.).




                                         3